UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 03-7760



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


JAMES CURTIS JOHNSON, a/k/a Curt,

                                              Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh.     Malcolm J. Howard,
District Judge. (CR-90-1-HO; CA-03-245-5-H)


Submitted:   March 10, 2004                 Decided:   March 22, 2004


Before LUTTIG, TRAXLER, and KING, Circuit Judges.


Dismissed by unpublished per curiam opinion.


James Curtis Johnson, Appellant Pro Se. Christine Witcover Dean,
Assistant United States Attorney, Raleigh, North Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

           James Curtis Johnson seeks to appeal the district court’s

orders dismissing his 28 U.S.C. § 2255 (2000) motion and denying

reconsideration of that order.          We dismiss the appeal for lack of

jurisdiction because the notice of appeal was not timely filed.

           When the United States or its officer or agency is a

party, the notice of appeal must be filed no more than sixty days

after the entry of the district court’s final judgment or order,

Fed. R. App. P. 4(a)(1)(B), unless the district court extends the

appeal period under Fed. R. App. P. 4(a)(5) or reopens the appeal

period under Fed. R. App. P. 4(a)(6).               This appeal period is

“mandatory and jurisdictional.”           Browder v. Director, Dep’t of

Corr., 434 U.S. 257, 264 (1978) (quoting United States v. Robinson,

361 U.S. 220, 229 (1960)).

           The district court’s order denying reconsideration was

entered on the docket on August 15, 2003.          The record reflects that

the notice of appeal was delivered to prison officials for mailing

on October 25, 2003.       Because Johnson failed to file a timely

notice of appeal or to obtain an extension or reopening of the

appeal   period,   we   dismiss   the    appeal.     Johnson’s   “Motion   to

Supplement” is denied as moot.           We dispense with oral argument

because the facts and legal contentions are adequately presented in

the materials before the court and argument would not aid the

decisional process.



                                                                  DISMISSED

                                   - 2 -